I concur in part, but disagree as to the effect of Justice CARR'S opinion on overruling the Montgomery Ward Case. InMontgomery Ward  Co., Inc., v. Fry, 277 Mich. 260, this Court, at pages 270, 271, held as follows:
"Count Five.
"Count five seeks computation of the sales tax in case of sales at retail, partly in cash and partly in used merchandise, upon the sum of money paid and the actual market value and not the credit arbitrarily allowed for second-hand articles.
"Plaintiff appeals from a holding that the gross proceeds of such a sale is the sum of money received, plus the amount allowed the purchaser for such used article.
"The gross proceeds of such a sale constitutes the price fixed at the sale, paid in money in part and second-hand articles accepted at an arbitrary figure by the seller. The loss, if any, in such transactions, as well as the profit, if any, is that of the plaintiff without any share therein by the State.
"In the circuit court plaintiff did not recover for this item and the judgment thereon is affirmed."
Mr. Justice CARR writes that the above underscored provision, relating to the situation where the sales tax payer realizes more than the agreed price at which the secondhand article was taken in, is dictum. To that extent at least the Montgomery Ward Case
is overruled.
I can see no room in the statute under consideration for construing it to be binding upon the taxpayer where he ultimately receives less than the agreed price allowed for the secondhand article taken *Page 78 
in exchange, but as held by Mr. Justice CARR not binding where he ultimately receives more than such agreed price. If theMontgomery Ward Case erroneously construes this statute, by holding that the computation of the sales tax is based on the credit arbitrarily allowed and agreed upon for the secondhand article, instead of on the gain or loss value of the secondhand article, and we should agree with Mr. Justice CARR that it should be computed upon the actual gain value of the secondhand article instead of the amount agreed upon for which it was taken in, then the holding under "Count Five" in the Montgomery Ward Case
should be considered as overruled in toto, and not merely overruled where the sales tax payer receives more instead ofless money for such secondhand article. This is not a one-way statute and it should operate for as well as against the taxpayer when circumstances warrant.
Therefore I conclude that what was said in Montgomery Ward Co., Inc., v. Fry, supra, at pages 270, 271, referring to "Count Five" should be considered as overruled.
The question then arises whether what this Court said at page 398 in the recent case of Gentzler v. Constantine VillageClerk, 320 Mich. 394, applies to the case at bar. In the above case, on April 5th of this year, we said:
"`The general principle is that a decision of a court of supreme jurisdiction overruling a former decision is retrospective in its operation, and the effect is not that the former decision is bad law, but that it never was the law. To this the courts have established the exception that where a constitutional or statute law has received a given construction by the courts of last resort and contracts have been made and rights acquired under and in accordance with such construction, such contracts may not be invalidated, nor vested rights acquired under them *Page 79 
impaired, by a change of construction made by a subsequent decision.' 14 Am. Jur. p. 345."
For a case applying the above principles of law in an action by a sales tax payer to recover sales taxes, see Metzen v.Department of Revenue, 310 Mich. 622. I conclude that we should overrule the Montgomery Ward Case in so far as reference therein is made to count five of the declaration. But I find nothing in the record before us to warrant a conclusion that the overruling of said decision to that extent results in the invalidation of any contracts or the impairment of any vested rights acquired under them. Hence I feel that overruling theMontgomery Ward Case to the extent indicated is retrospective in operation as applied to this case, and not merely limited in effect as of this date.
Except as stated herein, I concur in the opinion written by Mr. Justice CARR.